UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

YAMA PARSA,
Petitioner,

v.
                                                                       No. 95-2238
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Immigration and Naturalization Service.
(A72-419-817)

Submitted: June 28, 1996

Decided: July 22, 1996

Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Bromberg, Washington, D.C., for Petitioner. Frank W.
Hunger, Assistant Attorney General, Carl H. McIntyre, Senior Litiga-
tion Counsel, Hugh G. Mullane, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Yama Parsa petitions for review of a final order of the Board of
Immigration Appeals (Board) denying his application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we affirm.

I

Parsa, who was born in 1970, is a native and citizen of Afghani-
stan. He left Afghanistan when he was two, and moved with his fam-
ily to Italy. He has returned to Afghanistan only once, for a two-
month visit when he was four. Parsa entered the United States as a
visitor on August 13, 1992, and was authorized to remain here until
February 12, 1993.

On September 22, 1992, Parsa applied for asylum. After the
request was denied, the Immigration and Naturalization Service com-
menced deportation proceedings by filing an order to show cause
charging Parsa with having overstayed his nonimmigrant visa. At a
hearing before an immigration judge (IJ), Parsa acknowledged
deportability as charged. He applied for asylum and withholding of
deportation.

Following the hearing, the IJ issued a decision denying the request
for asylum and withholding of deportation. Parsa timely appealed to
the Board. The Board dismissed the appeal, finding that Parsa had not
met the evidentiary burden necessary to establish entitlement to asy-
lum and withholding of deportation. Parsa timely petitioned this court
for review of the Board's order.

II

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any"refugee."

                    2
8 U.S.C.A. § 1158(a) (West Supp. 1996). The Act defines a "refugee"
as a person unwilling or unable to return to his native country "be-
cause of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group,
or political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp.
1996); see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. The subjective element
requires that the applicant present "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

We must uphold the Board's determination that Parsa is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial and probative evidence on the record considered as a whole."
8 U.S.C.A. § 1105a(a)(4) (West 1970 and Supp. 1996). We accord the
Board all possible deference. Huaman-Cornelio v. Board of Immigra-
tion Appeals, 979 F.2d at 999. The decision may be "reversed only
if the evidence presented by [Parsa] was such that a reasonable fact-
finder would have to conclude that the requisite fear of persecution
existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

III

Parsa takes issue with the Board's conclusion that he did not qual-
ify for asylum because he did not meet his statutory burden. However,
Parsa has not lived in Afghanistan since he was two years old, and
he has returned for a visit only once, when he was four. Although he
testified that relatives have had problems with the former communist
government in Afghanistan, no evidence substantiates his claimed
fear that he will be persecuted because of their problems. There was
no evidence presented that the current government in Afghanistan has
any interest in him. Finally, his fear of the general unrest and
upheaval in Afghanistan is of no help to Parsa. The Act "does not

                     3
extend eligibility for asylum to anyone who fears the general danger
that inevitably accompanies political ferment and factional strife."
Huaman-Cornelio v. INS, 979 F.2d at 1000. We conclude that sub-
stantial evidence supports the Board's finding that Parsa did not meet
his burden of establishing statutory eligibility for asylum.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
Parsa has not established entitlement to asylum, he cannot meet the
more stringent standard entitling him to withholding of deportation.

IV

We accordingly deny the petition for review. We dispense with
oral argument because our review of the materials before us reveals
that it would not aid the decisional process.

PETITION DENIED

                    4